                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


UNITED STATES OF AMERICA,                         )
                                                  )
              Respondent,                         )
                                                  )
              vs.                                 )      Case No. 17 C 2271
                                                  )
WARREN BALLENTINE,                                )
                                                  )
              Movant.                             )



                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       In 2014, a jury found Warren Ballentine guilty of mail fraud, wire fraud, financial

institution fraud, and making false statements to financial institutions. He has moved,

for a second time, under 28 U.S.C. § 2255 to set aside his conviction and sentence.

Ballentine claims that he received ineffective assistance of counsel because one of the

two attorneys on his defense team, Charles Ogletree, Jr., was later diagnosed with

early-stage Alzheimer's disease. For the reasons below, the Court denies Ballentine's

motion.

                                       Background

       In January 2013, Warren Ballentine was charged in a six-count indictment with

mail fraud, wire fraud, financial institution fraud, and making false statements to financial

institutions. The charges all arose from an alleged mortgage fraud scheme.

Specifically, the indictment alleged that two organizers, Bobbie Brown and Wanda

Rivera-Burton, recruited people with good credit to act as straw buyers of properties that
were then rented out to tenants with weak credit who would not have qualified for the

necessary mortgages themselves. These straw buyers were paid a fee to submit

fraudulent applications for mortgage loans used to purchase properties in the Chicago

area. The straw buyers falsely attested in their applications that they intended to

occupy the properties they sought to mortgage. Because owner-occupied properties

are significantly less likely to fall into foreclosure, residency is an important factor in

lenders' creditworthiness determinations. In short, the scheme sought to leverage straw

buyers' strong credit and false occupancy attestations to obtain mortgages on properties

that could then be rented out for a profit.

       Ballentine, then an attorney, was paid a modest fee to represent buyers at some

of the home purchase closings. The indictment alleged that, at the times of those

closings, Ballentine was aware of the scheme and of the false statements made to

obtain the mortgage loans but nevertheless advised the purchasers to sign off on them.

       A jury trial on the charges against Ballentine took place in October 2014. He was

represented by two attorneys, Lewis Myers, Jr. and Charles J. Ogletree, Jr. Myers, who

passed away last year, was a prominent Chicago civil rights attorney. Ogletree is a

noted attorney, author, and professor at Harvard Law School, as well as a practicing

attorney. In July 2016, some twenty-one months after Ballentine's trial, Ogletree

announced that he had been diagnosed with early-stage Alzheimer's disease. That

diagnosis is the primary basis for Ballentine's motion.

       At trial, the prosecution focused on three properties: (1) 1506 S. Spaulding

Avenue; (2) 4822 S. Summerhill Drive; and (3) 921 W. 86th Place. The government

alleged that Ballentine knowingly participated in fraud during the closings on each of



                                               2
these properties and called witnesses who testified regarding his statements and

actions. On the sale of the Spaulding Avenue property—which closed February 4,

2005—the government called as witnesses Marilyn Claiborne, the straw buyer who

purchased the property, and Lynn Cox, a loan officer who received kickbacks for

originating Claiborne's fraudulent mortgage. On the sales of the Summerhill Drive and

86th Place properties—which closed on June 13 and 16, 2005, respectively—the

government called Dina Dunn, the straw buyer who purchased both properties, and

Wanda Rivera-Burton, the alleged organizer of the mortgage fraud scheme.

       On direct examination, all four witnesses presented testimony suggesting that

Ballentine knew he was participating in fraud, as discussed in further detail below. The

cross-examinations of the witnesses were divided between Myers and Ogletree. On the

Spaulding Avenue closing, Ogletree cross-examined Cox, and Myers cross-examined

Claiborne. On the Summerhill Drive and 86th Place closings, Ogletree cross-examined

Dunn and Myers cross-examined Rivera-Burton. Both Myers and Ogletree sought to

discredit the witnesses' testimony by emphasizing their previous admissions of lying,

inconsistencies in their testimony, their failures of personal and professional ethics, their

financial interests in the mortgage fraud schemes, and their incentives to cooperate with

the government to secure favorable plea agreements, among other things.

       After about three days of testimony from these and other witnesses, the parties

presented closing arguments on October 23. The jury began deliberations that

afternoon and returned a unanimous guilty verdict on all counts on October 24, 2014.

       At sentencing, the government sought to offer evidence of closings beyond the

three discussed above in support of imposing a lengthier sentence and larger restitution



                                             3
amount. Ballentine maintained his innocence. Noting that the burden of proof at

sentencing is significantly lower than that for proving guilt at trial, the Court observed

that there was "no direct evidence" that Ballentine knowingly participated in these

additional transactions. Sentencing Tr., crim. dkt. no. 128, at 7:13-22. 1 In contrast with

the direct evidence of Ballentine's knowledge presented by Cox, Claiborne, Rivera-

Burton, and Dunn in relation to the closings on the Spaulding Avenue, Summerhill

Drive, and 86th Place properties, the government invoked only circumstantial evidence

of his knowledge in the other transactions—specifically, that his knowledge of

wrongdoing could be inferred from suspicious timing. See id. at 9:7-11 ("And every

transaction after that, our position is he knew that these buyers weren't going to be

living there, he knew how the scheme operated, and he was participating in the scheme

by representing them at the closing."). That is, the government argued that Ballentine's

knowledge of the unlawful deception could be inferred for all transactions that occurred

after the Spaulding Avenue closing in February 2005 because there was direct evidence

that he knew about the scheme at the time of that transaction.

       The Court was "not persuaded" that such an inference was sufficient, even under

the less strenuous burden of proof applicable to sentencing, to prove Ballentine's

knowing fraudulent participation in transactions other than the three for which there was

direct testimony. Id. at 9:13-10:3. The Court was careful to note why the Spaulding

Avenue, Summerhill Drive, and 86th Place closings were different: there was direct




1 This order refers to entries in the docket for the underlying criminal case, N.D. Ill. Case
No. 13 CR 88, using the shorthand "crim. dkt. no." Citations to the civil case
corresponding to this and the previous petition, N.D. Ill. Case No. 17 C 2271, employ
the shorthand "civ. dkt. no."
                                              4
testimony about Ballentine's statements and actions at each of the three closings that

supported a finding that he knew about the deception when he participated in these

transactions. See id. at 13:13-23. Testimony from Cox and Claiborne about the

Spaulding Avenue closing and from Rivera-Burton and Dunn about the Summerhill

Drive and 86th Place closings was, the Court observed, sufficient to support a

reasonable jury's finding that Ballentine knew, beyond a reasonable doubt, that he was

committing fraud when he participated in those three transactions. 2 Id.

       Ultimately, the Court declined to consider for sentencing purposes any

transactions other than Spaulding Avenue, Summerhill Drive, and 86th Place. In light of

Ballentine's relatively minor role in the fraud scheme, the likely collateral consequence

of disbarment, and other factors, the Court imposed a sentence of only one day

imprisonment, three years' supervised release, a special assessment of $600, and

$140,940 in restitution, far less than the nearly $3 million requested by the government.

       Ballentine then filed a notice of appeal. In December 2015, the Seventh Circuit

appointed appellate counsel. Appellate counsel filed an Anders brief, see Anders v.

California, 386 U.S. 738 (1967), in which she concluded that any challenge to

Ballentine's conviction based on the sufficiency of the evidence at trial would be

frivolous. The Seventh Circuit granted Ballentine until July 15, 2016 to file a response

brief. He did not file a response. On December 22, 2016, the court ruled that counsel

had "properly conclude[d] that it was frivolous to challenge the sufficiency of the



2 Ballentine's new section 2255 motion again incorrectly asserts that the Court stated at
sentencing that the prosecution had failed to prove its case. The Court discussed and
rejected this baseless contention in its order on Ballentine's previous 2255 motion. See
United States v. Ballentine, No. 17 C 2271, 2017 WL 3704847, at *4 (N.D. Ill. Aug. 28,
2017).
                                             5
evidence" based on the testimony at trial, and it dismissed the appeal. United States v.

Ballentine, 673 F. App'x 554, 556 (7th Cir. 2016).

       In March 2017, Ballentine filed an untimely "motion to re-open appeal and/or

grant a new trial." See crim. dkt. no. 152. This Court recharacterized that untimely filing

as a motion under 28 U.S.C. § 2255 to vacate, correct, or set aside his conviction and

sentence. The Court considered and ultimately denied that motion in an eleven-page

order. See United States v. Ballentine, No. 17 C 2271, 2017 WL 3704847 (N.D. Ill. Aug.

28, 2017). Ballentine then filed another motion under section 2255 and a motion to

terminate his probation early. The Court denied the section 2255 motion on the basis

that Ballentine had not requested permission from the Seventh Circuit to file successive

motions as required by 28 U.S.C. § 2255(h) but granted his motion to terminate his

probation.

       Ballentine then filed a request for permission to file a second section 2255

motion, which the Seventh Circuit dismissed on the basis that no permission was

required under Castro v. United States, 540 U.S. 375 (2003). See civ. dkt. no. 17.

Specifically, the Seventh Circuit concluded that because this Court had recharacterized

Ballentine's original untimely filing as a motion under section 2255 without warning him

that that recharacterization would bar him from future motions under 2255(h), Ballentine

faced no bar to filing a second motion to vacate, correct, or set aside his conviction and

sentence. 3 See Castro, 540 U.S. at 383. Ballentine subsequently refiled the section

2255 motion.



3Ballentine filed a second request with the Seventh Circuit for permission to file a
successive section 2255 motion despite that court's order dismissing his first request.
That request was dismissed on the same basis as the first one. See civ. dkt. no. 113.
                                            6
                                        Discussion

       Under 28 U.S.C. § 2255, a court may vacate, set aside, or correct a sentence

imposed in violation of the laws of the United States or otherwise subject to collateral

attack. 28 U.S.C. § 2255(a). But such relief is appropriate "only for an error of law that

is jurisdictional, constitutional, or constitutes a fundamental defect which inherently

resulted in the complete miscarriage of justice." Harris v. United States, 366 F.3d 592,

594 (7th Cir. 2004) (internal quotation marks omitted). And a court may only grant relief

under section 2255 when a movant is in "custody," 28 U.S.C. § 2255(a), though that

term has been construed broadly to include bond or supervised release, see Virsnieks

v. Smith, 521 F.3d 707, 717-18 (7th Cir. 2008). In its March 2018 order dismissing

Ballentine's request for permission to file a successive motion, the Seventh Circuit

raised without deciding the question of whether this Court's order granting Ballentine's

motion to terminate his supervised release early might release him from "custody" within

the meaning of the statute. Because he originally filed this 2255 motion while still under

court supervision, the Court concludes that the motion satisfied the "custody"

requirement and that this Court therefore has jurisdiction. See Carafas v. LaVallee, 391

U.S. 234, 238 (1968) (noting that custody is determined at the time the petition is filed);

United States v. Payne, 741 F.2d 887, 890 (7th Cir. 1984) (same).

A.     Ineffective assistance of counsel standard

       In his second motion under section 2255, Ballentine argues that he received

ineffective assistance of counsel in violation of the Sixth Amendment because one of his

lawyers, Ogletree, was suffering from early-stage Alzheimer's at the time of the trial and,




                                             7
as a result, failed to adequately cross-examine the government's witnesses. 4 See civ.

dkt. no. 19. Specifically, Ballentine argues that "[t]here is now proof that" Ogletree

"knew he had Alzheimer's at the time of the trial" and withheld that information from

Ballentine and his other attorney, Myers. Id. at 2. The new evidence on which

Ballentine bases his motion is a Washington Post article, published in December 2017,

that suggests Ogletree was diagnosed with Alzheimer's in 2014 and that he suffered

symptoms of the disease as early as 2013. See Keith L. Alexander, Civil Rights

Attorney Charles Ogletree's Mind Is a Weapon. Now, It's Fighting Him, Wash. Post

(Dec. 1, 2017). As indicated earlier, the trial in the present case took place in October

2014.

        "The Sixth Amendment's right to the effective assistance of counsel provides

§ 2255 relief when counsel's performance was objectively deficient." Swanson v.

United States, 692 F.3d 708, 714 (7th Cir. 2012) (internal quotation marks omitted). "To

succeed on such a claim, [a petitioner] must show both that his attorney's performance

was objectively deficient—in other words, that it fell outside the wide range of competent

representation—and that he was prejudiced by the subpar representation." United

States v. Jones, 635 F.3d 909, 915 (7th Cir. 2011); see also Strickland v. Washington,

466 U.S. 668, 687-96 (1984). There is a presumption that counsel's conduct falls within

the range of reasonable professional assistance. Swanson, 692 F.3d at 714.

        In limited circumstances, counsel's conduct can give rise to a per se violation of




4Ballentine also presents a new argument based on the elements for establishing an
attorney-client relationship under Illinois law. See civ. dkt. no. 19 at 2. But he provides
no explanation for why this discussion is relevant to or appropriate for a collateral attack
under section 2255.
                                             8
the Sixth Amendment right to counsel. This occurs when counsel is not present at all or

at critical stages; fails completely to cross-examine or subject the opposing case to the

adversarial process; has an actual conflict of interest; or fails to file a requested appeal.

See Cole v. United States, 162 F.3d 957, 958 (7th Cir. 1998) (citing United States v.

Cronic, 466 U.S. 648, 658–61 (1984)). In ruling on Ballentine's first section 2255

motion, the Court rejected Ballentine's argument that Ogletree was per se incompetent

because of his early-stage Alzheimer's diagnosis. See Ballentine, 2017 WL 3704847, at

*3 ("To the extent that Ballentine contends that Ogletree's Alzheimer's diagnosis gives

rise to a per se violation of the Sixth Amendment, the Court disagrees."). Specifically,

the Court reasoned that the per se rule is applicable "only when it will achieve the

correct result in almost all cases," and concluded that, "because of the nature of

Alzheimer's disease and its varied manifestations in different individuals," a trial attorney

later being diagnosed with early-stage Alzheimer's does not give rise to a per se

violation of the Sixth Amendment. Id. (first quoting Jackson v. United States., No. 93-

3782, 1994 WL 375427, at *2 (7th Cir. July 18, 1994); then quoting Dows v. Wood, 211

F.3d 480, 485 (9th Cir. 2000)). On this second section 2255 motion, Ballentine has

presented no new evidence or argument supporting a different outcome.

       Therefore, to succeed on his ineffective assistance of counsel claim, Ballentine

must demonstrate that Ogletree's performance was objectively deficient and that the

deficiency prejudiced him. See Jones, 635 F.3d at 915. Whether Ballentine was

"prejudiced" does not, as he seems to suggest, turn on whether he faced consequences

for being convicted of several felonies. Rather, "[t]he defendant must show that there is

a reasonable probability that, but for counsel's unprofessional errors, the result of the



                                              9
proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome." Strickland, 466 U.S. at 694. Where

an ineffective assistance of counsel claim arises from an alleged failure to adequately

cross-examine a witness, the petitioner must explain "what [the witnesses'] responses

to further cross-examination might have revealed [and] how those responses might

have affected the result" at trial. United States v. Rodriguez, 53 F.3d 1439, 1449 (7th

Cir. 1995).

B.     Relevant testimony and cross-examination

       At the heart of Ballentine's motion lies his assertion that Ogletree failed to

adequately cross-examine the witnesses upon whose testimony the jury based its

verdict. That position fails for two reasons. First, Ballentine has failed to carry his

burden in demonstrating that Ogletree's cross-examination was inadequate. Second,

even assuming that Ogletree's cross-examinations satisfied the first element of the

Strickland test, Ballentine has failed to identify how he may have been prejudiced in

light of corroborating testimony from other witnesses who were cross-examined by

Myers, his other attorney.

       As discussed above, there were four key witnesses, two of whom (Claiborne and

Cox) testified about the Spaulding Avenue closing and two of whom (Rivera-Burton and

Dunn) testified about the Summerhill Drive and 86th Place closings. Cross-examination

of these witnesses was split by Ogletree and Myers, with Ogletree cross-examining Cox

and Dunn and Myers taking Claiborne and Rivera-Burton.

       1.     Spaulding Avenue witnesses

       The first of the key witnesses to testify was Lynn Cox. Cox worked as a loan



                                             10
officer at one of the lenders defrauded by the mortgage scheme. Relevant here, Cox

was the loan officer who originated the February 2014 mortgage on the Spaulding

Avenue property in exchange for a kickback payment. During the trial, she gave a

detailed description of the closing involving that property. See Trial Tr. Pt. 2, crim. dkt.

no. 137, at 95:21-101:24. Cox testified, in relevant part, as follows:

       Q. As the attorney, what was [Ballentine] doing at the closing?
       A. Explaining the documents for [Claiborne, the straw buyer] to sign.
       Q. At some point during the closing, was Ms. Claiborne presented with an
       owner occupancy statement?
       A. Yes.
       Q. When presented with this owner occupancy affidavit, did Ms. Claiborne
       pause, or did she sign it right away?
       A. She paused.
       Q. Did Ms. Claiborne ask any questions about the owner occupancy
       affidavit when she paused?
       A. Yes, she did.
       Q. Who did she direct her question to?
       A. Attorney Warren Ballentine.
       Q. Could you hear the conversation?
       A. Yes.
       ...
       Q. What did Ms. Claiborne say to the defendant or ask the defendant?
       A . She asked him, was she supposed to sign that form, because it was
       stating that she was occupying the property, and she wasn't.
       Q. Did you hear Ms. Claiborne tell the defendant that she wasn't going to
       live in the property?
       A. Yes.
       Q. Did Ms. Claiborne appear concerned about signing this particular
       form?
       A. Yes.
       Q. What makes you say that?
       A. Because she asked that question, and then after she asked that
       question, she asked me a question. She asked me did I hear what was
       being said, and I said, yes, I hear it. And from there she said: Okay. If
       anything comes up down the line, you told me to sign this. You heard it,
       Lynn. This is what he told me to do.
       Q. Okay. What was it when Ms. Claiborne turned to the defendant and
       asked him if she should sign the form and that she wasn't going to be
       living there, what, if anything, did the defendant say in response to her
       question?
       A. He told her to sign the document. As long as the payments were

                                             11
       made, everything would be fine.

Id. at 95:21-97:15.

       Ogletree cross-examined Cox. Although his cross-examination was relatively

brief, Ogletree elicited compromising admissions from Cox about her own lucrative

participation in the scheme, her past criminal activities, her failures of professional

ethics, the large sums of money she received as kickbacks for abusing her position of

trust as a loan officer, and the relatively much smaller amounts amount of money

Ballentine received for his participation. See id. at 105:8-115:7.

       Marilyn Claiborne was the next key witness to testify. Claiborne was the straw

buyer to whom the Spaulding Avenue property's mortgage was issued. Like Cox,

Claiborne also described in detail the closing involving that property:

       Q. At some point during the closing were you presented with an owner
       occupancy affidavit to sign?
       A. Yes.
       Q. And again, this is for the 1506 South Spaulding property. In your own
       words what does an owner occupancy affidavit basically say?
       A. That you're going to stay on the property.
       Q. That you're going to — I'm sorry.
       A. That you're going to live in the property.
       Q. When you were presented with this owner occupancy affidavit, did you
       sign it right away or did you pause?
       A. Paused.
       Q. When you paused, what did you do?
       A. I asked the attorney should I sign this because I wasn't going to live
       there.
       Q. Let's break that down. You said you asked the attorney. Which
       attorney?
       A. Mr. Ballentine.
       ...
       Q. And when you — you were there at the closing and you asked him
       whether you should sign the document. What did you say exactly?
       A. I said I'm not going to live here. Should I sign this?
       Q. When you asked the defendant that question, what, if anything, did he
       say in response to you?
       A. Go ahead, sign it.
       Q. And what, if anything, did you do when he told you to go ahead and
                                             12
       sign it?
       A. Went on and signed it.
       Q. At the time that you asked the question and paused about whether you
       should sign that document, were you prepared at that time not to sign it or
       to sign it, depending on the answer you got back?
       A. Yes.

Id. at 186:8-87:14.

       Myers thoroughly cross-examined Claiborne. Like Ogletree did with Cox, Myers

elicited testimony from Claiborne about her own past lies, her willingness to commit

fraud, and her own lucrative role in the scheme. See, e.g., id. at 205:8-10:1, 224:1-

27:16, 241:23-44:6. He emphasized that Ballentine made only $350 per closing, a

small fraction of the windfall enjoyed by Claiborne and the others involved in the

scheme. See id. at 257:15-58:11. Myers also questioned Claiborne extensively about

why she would have asked Ballentine, whose role was relatively minor, about the

occupancy affidavit when she admitted she had not asked anyone else involved in the

program a similar question. See id. at 237:1-41:3.

       2.     Summerhill Drive and 86th Place witnesses

       The next of the key witnesses to testify was Wanda Rivera-Burton. Rivera-

Burton was the organizer of the mortgage scheme and herself pleaded guilty to crimes

related to the scheme. See Trial Tr. Pt. 3, crim. dkt. no. 146, at 401:14-03:15. She

testified that she was the person who asked Ballentine to participate in the closings.

See id. at 318:13-19. Rivera-Burton was present for both the Summerhill Drive and

86th Place closings, which occurred on June 13 and 16, 2005, respectively. In

particularly relevant part of her testimony, she testified about a conversation that she

and Dina Dunn, the straw buyer of the properties, had at one of these two closings. (As

discussed below, Dunn pinpointed the conversation to the Summerhill Drive closing.)


                                            13
More important than the conversation itself was Ballentine's response to it:

      Q. Did Mr. Ballentine attend all of Ms. Dunn's closings?
      A. Yes.
      Q. Now, do you recall a conversation at one of the closings about where
      Ms. Dunn really lived at the time?
      A. Yes.
      Q. Do you know where Ms. Dunn lived at that time?
      A. Yes.
      Q. Where did she live?
      A. She lived on Blackstone in Hyde Park.
      Q. Now, this conversation, do you recall which closing it was at?
      A. No, I don't.
      Q. Who was present for the conversation?
      A. Myself, Dina [Dunn] and Warren [Ballentine].
      Q. Was there anyone else present at this time?
      A. No.
      Q. Can you describe to the ladies and gentlemen of the jury what the
      nature of that conversation was?
      A. Dina was rehabbing her house, and I was asking her about the
      process, how was she doing, how far along she was in the rehabbing of
      her own home. And Warren advised us that we should not discuss that
      because someone may get suspicious that she's not buying the property
      that we were currently closing as her resi — as her primary residence
      when she's doing all of this work —
      Q. Did —
      A. — to her house.
      Q. I'm sorry. Go ahead.
      A. No, just that, to her house.
      Q. Did the conversation that you and Ms. Dunn were having stop after
      that?
      A. Yes, it did.
      Q. Did the closing for that transaction go forward?
      A. Yes, it did.
      Q. Do you recall if Ms. Dunn signed an occupancy statement saying she
      was going to live in that property she was purchasing?
      A. Yes, she did.

Id. at 328:10-30:22.

      Myers cross-examined Rivera-Burton. He emphasized how much money Rivera-

Burton made from the scheme (and how much more she made than Ballentine), her

own guilty plea on fraud charges, the incentive she had to shift blame under her plea

agreement, inconsistencies in her testimony, and her general character for dishonesty.
                                           14
See, e.g., id. at 391:23-98:2; 399:4-407:10.

       The last of the key witnesses was Dina Dunn. Dunn was the straw buyer for both

the Summerhill Drive and 86th Place properties. Although Rivera-Burton was not sure

at which of these closings the conversation about Dunn's home renovation occurred,

Dunn's recollection was clearer. She remembered the Summerhill Drive closing

because that was where she first met Ballentine:

       Q. Now, when you arrived at the closing for the Summerhill Drive, this
       closing we just went over here with the documents, who else was there
       when you arrived?
       A. Initially no one when I arrived.
       Q. What did you do when you arrived there by yourself?
       A. I sat out in the waiting area.
       Q. Who was the next person to arrive?
       A. Attorney Ballentine.
       Q. How did he introduce himself to you?
       A. He introduced himself to me as Attorney Ballentine, that he was going
       to be my lawyer representing me in this real estate transaction.

Trial Tr. Pt. 4, crim. dkt. no. 135, at 502:13-24. Dunn next described Rivera-Burton's

arrival at the closing:

       Q. When Ms. Wanda Rivera-Burton arrived, did she make any introductions?
       A. Yes. She reintroduced us to each other. We said we had already met, and
       she said that he also had been an investor in the program as well.
       Q. And was it necessary or did she say that he was the attorney here to
       represent you or —
       A. She didn't say it again. We kind of laughed because he had just introduced
       himself.
       Q. Did it appear to you that the defendant and Ms. Rivera-Burton were familiar
       with each other?
       A. Yes, sir.
       Q. And what makes you say that?
       A. They were having a conversation amongst themselves.

Id. at 504:10-23.

       Dunn then fully corroborated Rivera-Burton's testimony regarding their

conversation about Dunn's home renovation and Ballentine's notable reaction:


                                           15
      Q. When you, Ms. Wanda Rivera-Burton and the defendant were sitting
      there before the closing in the conference room, did the topic of your
      Blackstone home come up during the wait?
      A. Yes.
      Q. Tell the ladies and gentlemen of the jury how that topic came up.
      A. Wanda brought up the fact that I had just had a lot of rehab work done
      to my home on Blackstone and how nice it was.
      Q. And when Wanda brought that up, Ms. Rivera-Burton, how, if at all, did
      the defendant react?
      A. He kind of hushed us down with his hands. He kind of leaned back in
      the chair a little bit and hushed us down, kind of rolled his eyes at us and
      asked us to stop talking about it.
      Q. When you and Ms. Rivera-Burton were discussing rehab work that you
      had done to your Blackstone home, was it clear that you were living in the
      Blackstone property?
      A. Yes, because she mentioned that I was living in the house.
      ...
      Q. What was — you mentioned the defendant hushed you and Ms.
      Burton. Was there any other discussion about the Blackstone property?
      A. We didn't get into further discussion about the Blackstone property, but
      he did tell me to — if someone asked to say that I was moving into the
      property after the closing, that we shouldn't be talking about that house
      right now.
       ...
      Q. When the defendant told you to say that you would be moving into the
      property, what property was he referring to that you needed to say you'd
      be moving into?
      A. The one we were closing on in Summerhill.

Id. at 506:20-08:10.

      Finally, Dunn also testified about the 86th Place closing, which took place just

three days after the closing for the Summerhill Drive property.

      [Q.] Who attended the 912 West 86th Place closing?
      A. Wanda and myself and Attorney Ballentine.
      Q. At this particular closing, the 912 West 86th Place one, who did you
      understand the defendant to be representing at this closing?
      A. Me, Dina.
      Q. And again, what was your understanding based on?
      A. The previous closing that took place a couple of days earlier, and he
      was there for this closing as well.
       ...
      Q. What, if anything, happened when the loan processor was handing
      you the documents?
      A. Attorney Ballentine instructed her to pass them through him first. You
                                           16
       know, he kind of made a joke that he was my attorney, he needed to get
       paid for his job today.
       ...
       Q. Did the defendant say anything when handing you the documents?
       A. He would read the title to me, and again, if they weren't self-
       explanatory, he would explain just a brief description of what it was and
       tell me where to sign.
        ...
       Q. During the closing for 912 West 86th Place, the defendant handed you
       an occupancy affidavit and financial status?
       A. Yes.

Id. at 526:5-13; 528:1-5; 528:15-19; 529:9-11.

       Ogletree cross-examined Dunn extensively. As with the other key witnesses, he

challenged Dunn's credibility. He confronted her with evidence that she had previously

lied to FBI agents investigating the mortgage fraud scheme, that she had herself

profited from the scheme in which she now accused Ballentine participating, and that

she had pleaded guilty to crimes arising from the mortgage fraud. See, e.g., id. at

538:1-39:10; 550:15-25. Ogletree also methodically emphasized Dunn's professional

background and ethical failure; Dunn had been a licensed real estate agent before she

got caught up in the scheme and admitted that she was knowledgeable about

regulations governing real estate transactions. See id. at 542:3-25. With that

background in place, Ogletree elicited dozens of admissions from Dunn that she lied to

benefit herself.

C.     Application

       In view of the testimony described above and other evidence, the jury concluded

that the government had proven beyond a reasonable doubt that Ballentine committed

fraud. Ballentine now asks the Court to find both that Ogletree's performance was

"objectively deficient" and that Ballentine "was prejudiced by the subpar representation."

Jones, 635 F.3d at 915.
                                           17
         First, as the exhaustive review produced above details, Ogletree's performance

was not objectively deficient. This Court stated in its order on Ballentine's previous

2255 motion that Ogletree's cross-examination of the relevant witnesses, though

certainly briefer than Myers' cross-examinations, was capable and strategic. See

Ballentine, 2017 WL 3704847, at *4. His cross-examinations of Cox and Dunn followed

a similar pattern to those performed by Myers—he attacked the witnesses' credibility by

highlighting their own roles in the fraud scheme, their previous lies, their financial

interests, and their ethical lapses. It is true now, as it was when the Court decided

Ballentine's previous motion, that "the record reflects that Ogletree attacked the

credibility of the witnesses in a reasonably effective way. 'That the jury ultimately

believed the cumulative testimony of multiple government witnesses is not for this Court

to contradict.'" Id. (quoting Hardamon v. United States, 319 F.3d 943, 950 (7th Cir.

2003)).

         Second, even if Ballentine had shown that Ogletree's cross-examination of the

relevant witnesses was objectively deficient, he has not established that he was

prejudiced. To prove prejudice arising from an alleged failure to adequately cross-

examine a witness, the petitioner must explain "what [the witnesses'] responses to

further cross-examination might have revealed [and] how those responses might have

affected the result" at trial. United States v. Rodriguez, 53 F.3d 1439, 1449 (7th Cir.

1995).

         As in his first 2255 motion, Ballentine again lists ways in which he asserts he has

been damaged by his conviction. Among other things, he blames his conviction for a

loss of income and for his mother's death because he was unable to pay or a life-saving



                                             18
procedure. As the Court stated, "[a]lthough these consequences of Ballentine's

conviction are unfortunate to say the least, they do not establish that Ballentine was

prejudiced in the way Strickland requires—i.e., [that] there is a reasonable possibility

that the outcome of his trial would have been different if Ogletree had performed

differently at trial." Ballentine, 2017 WL 3704847, at *4.

         This conclusion is reinforced by the Court's exhaustive review of the trial record.

Specifically, the record reflects that Ogletree and Myers split the cross-examinations of

the key witnesses discussed here. Each cross-examined one of the two witnesses who

testified about the closings on each of the three properties. The result, then, is that

even if one assumes that Ogletree's cross-examinations of Cox and Dunn were

objectively deficient, Myers' cross-examinations of Claiborne and Rivera-Burton about

the very same closings would ameliorate any concerns regarding prejudice. Put

another way, there was at least one witness to each of the transactions underlying

Ballentine's conviction who was cross-examined by Myers, an attorney that Ballentine

has not contended (and apparently has no basis to contend) was ineffective during his

trial.

         The Court acknowledges that this is a difficult result for Ballentine. Criminal

convictions have harsh consequences, even when, as in this case, the sentence is

relatively lenient. But this Court's authority to grant relief under section 2255 is limited; it

may do so "only for an error of law that is jurisdictional, constitutional, or constitutes a

fundamental defect which inherently resulted in the complete miscarriage of justice."

Harris, 366 F.3d at 594 (internal quotation marks omitted). After thoroughly reviewing

the record multiple times, the Court concludes that this is not such a case.



                                              19
                                       Conclusion

       For the foregoing reasons, the Court denies Ballentine's motion under 28 U.S.C.

§ 2255 to vacate, correct, or set aside his conviction and sentence [civ. dkt. no. 19] as

well as his motion entitled "motion to vacate the verdict and fines" [civ. dkt. no. 22]. The

Clerk is directed to enter judgment dismissing Ballentine's motion under 28 U.S.C. §

2255 with prejudice. The Court grants a certificate of appealability under 28 U.S.C. §

2253(c).



                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge

Date: March 11, 2019




                                            20
